DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 5/23/22 is acknowledged.  The traversal is on the ground(s) that there is not a burden.  This is not found persuasive because the inventions accord their own classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirouchi (JP 2000-345140).
Re: claim 1, Shirouchi shows a friction lining for a motor vehicle, as in the present invention, comprising: 
a friction lining mixture that contains expanded graphite and/or expanded vermiculite, paragraph [0005]; and
optionally a binder in a maximum amount of 2.5% by weight relative to the friction lining mixture.
Re: claim 2, Shirouchi shows friction lining mixture is binder-free.
Re: claim 3, Shirouchi shows the friction lining mixture further comprises from 30% to 65% by weight of steel fibers, paragraphs [0006] and [0015].
Re: claim 4, Shirouchi shows the friction lining mixture further comprises from 30% to 65% by weight of metal fibers, paragraphs [0006] and [0015].
Re: claim 5, Shirouchi shows the friction lining mixture contains from 5% to 26% by weight of expanded graphite and/or expanded vermiculite, paragraph [0005].
Re: claim 6, Shirouchi shows the expanded graphite has a particle size in a range of from 0.25 mm to 1.5 mm, paragraph [0005].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto, Kaji and Foerste are cited for other friction mixtures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657